DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n). Note claims 13, 16
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-11, and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim (US 2002/0197359).

Regarding claim 1, Kim discloses 
An integrated cleansing wipe system for use with packaged items comprising:
a package assembly including a first-bag-body (Fig. 1 item 11) having 
a front-panel; 
a rear-panel; and 
an inner-volume;
 a second-bag-body (Fig. 1 item 21) including 
a proximate-panel; 
a tab-panel; and
an interior-volume; and 
a cleansing wipe (Fig. 2 item 23); 
wherein said package assembly comprises said first-bag-body and said second- bag-body in
integral and functional combination (Fig. 1); 
wherein said first-bag-body is defined by said front-panel and said rear-panel in a sealed relationship such that at least one food item is able to be sealingly stored in said inner-volume prior to be opened for consumption of said at least one food item stored therein (Fig. 1 item 11 [0026] It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138. Able to is given this same weight. Examiner notes the food item is not positively recited as a limitation but as something the first bag body is able to store.); 
([0027] Examiner notes the precise language of sealingly adjacent against the front-panel. Kim discloses the sub-package 21 positioned on the main package 11 and defining the interior-volume of the second bag body. The front panel is sealingly adjacent to the front panel of item 11 at the left and right side of item 23. As written, the limitation can be read as “said interior-volume of said second-bag-body is defined by said proximate-panel”. The proximate panel “being sealingly adjacent against said front panel”. The interior volume is there “to removal contain said cleansing wipe”. Kim discloses these relationships. Examiner also note the limitation of “sealingly adjacent” can be read as able to be sealed which carries with it the capable of connotations as discussed above) and 
wherein said tab-panel (either side of 21 divided by 21a) is able to be pulled to access said cleansing wipe for a user to clean hands after consumption of said at least one food item (Note functional limitation which Kim is capable of performing. Examiner also notes the intention to complete an action can be considered an intended use of a system. Intended use being only limiting so far as the prior art could be used to complete the intended use. The prior art not needing to specifically discloses the intended use).

Regarding claim 2 which depends on claim 1, Kim further discloses the integrated cleansing wipe system for use with packaged items of claim 1, wherein said second-bag-body is smaller than said first-bag-body and is mounted to said first-bag- body on said front-panel (Fig. 1).

Regarding claim 3 which depends on claim 1, Kim further discloses the integrated cleansing wipe system for use with packaged items of claim 1, wherein said tab-panel has a top-tab able to be gripped by said user (The top tab can simply be considered a portion of 21 directly adjacent item 21a. Also note functional language).

([0030]).

Regarding claim 7 which depends on claim 1, Kim further discloses the integrated cleansing wipe system for use with packaged items of claim 1, wherein said second-bag-body is plastic ([0030]).

Regarding claim 8 which depends on claim 1, Kim further discloses the integrated cleansing wipe system for use with packaged items of claim 1, wherein said at least one food item stored is a comestible ([0026] Examiner notes this limitation is only limiting a function the bag is able to complete. The food item is not positively recited as part of the system).

Regarding claim 9 which depends on claim 1, Kim further discloses the integrated cleansing wipe system for use with packaged items of claim 8, wherein said comestible stored is potato chips (Examiner notes this limitation is only limiting a function the bag is able to complete. The food item is not positively recited as part of the system. The bag is capable of storing potato chips)

Regarding claim 10 which depends on claim 1, Kim further discloses the integrated cleansing wipe system for use with packaged items of claim 1, wherein said cleansing wipe is a moist towelette ([0027-0028]).

Regarding claim 11 which depends on claim 10, Kim further discloses the integrated cleansing wipe system for use with packaged items of claim 10, wherein said moist towelette is folded prior to use (Fig. 1 shows the folds).



providing a first-bag-body; 
providing a second-bag-body; 
providing a cleansing wipe; 
adhering said second-bag-body to said first-bag-body;
inserting said cleansing wipe within an interior-volume ([0024-0030]); 
sealing said interior-volume such that said cleansing wipe is able to remain moist for an extended shelf-life (Kim is capable of remaining most for an extended shelf life); 
providing a package assembly including said first-bag-body having a front-panel; a rear-panel; and an inner-volume; said second-bag-body including a proximate-panel; a tab-panel; and said interior-volume; and said cleansing wipe (Fig. 1); and 
wherein said package assembly comprises said first-bag-body and said second- bag-body in integral and functional combination suitable to be filled with a comestible (Fig. 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2002/0197359) in view of Fletcher (US 2015/0275018).


However, Fletcher teaches using a panel (Fig. 2 item 102) to cover the opening of a package to access a wipe ([0027]). The advantage of the tab-panel of Fletcher is to prevent the wipe from drying – in other words, by combining prior art elements according to known methods to yield predictable results of covering the grooves (Kim item 21a) to better seal moisture and allow the pocket containing item 23 to be resealed. Therefore, it would have been obvious to somebody with ordinary skill in the art to add a tab-panel as taught by Fletcher to the system of Kim.

Regarding claim 13 which depends on claim 4, Kim in view of Fletcher further teaches the integrated cleansing wipe system for use with packaged items of claim 4, wherein said proximate-panel is flat adjacent said front-panel before being opened (Examiner notes this is functional language. The proximate panel could be smoothened to be flat before opening).

Regarding claim 14 which depends on claim 1, Kim in view of Fletcher further discloses the integrated cleansing wipe system for use with packaged items of claim 1, wherein when said tab-panel is moved away from said proximate-panel adhesive between said tab-panel and said proximate-panel is uncoupled (Fletcher [0027]).

Regarding claim 16 which depends on claim 14, Kim in view of Fletcher further teaches the integrated cleansing wipe system for use with packaged items of claim 14, wherein said adhesive creates a sealing means between said tab-panel and said proximate-panel such that said cleansing wipe is able to remain moist for an extended shelf-life ([Fletcher [0027]).
5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2002/0197359) in view of Nishitsuji (US 2012/0198799).

Regarding claim 5 which depends on claim 1, Kim is silent regarding the integrated cleansing wipe system for use with packaged items of claim 1, wherein said first-bag-body comprises nitrogen gas blown into said inner-volume to preserve said at least one food item stored therein. 
However, Nishitsuji teaches utilizing nitrogen gas to preserve chips in a bag. The advantage of replacing air with nitrogen gas is to increase the shelf life of the chips ([Nishitsuji [0107]) – in other words, by use of a known technique to improve similar devices (methods, or products) in the same way. Therefore, it would have been obvious to somebody with ordinary skill in the art to add nitrogen gas to the inner volume of Kim.

Regarding claim 20 which depends on claim 19, Kim in view of Nishitsuji further teaches the method of claim 19, further comprising said steps of: blowing nitrogen gas into said inner-volume to preserve said comestible comprising at least one food item stored therein ([Nishitsuji [0107]); and sealing said inner-volume of said first-bag-body([Nishitsuji [0107]); and delivering said package assembly to a distributer (Kim [0004] distribution occurs therefore the package must have been sent to a distributor).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2002/0197359) in view of Tomarchio (US 2003/0019508).

Regarding claim 12 which depends on claim 11, Kim is silent regarding  he integrated cleansing wipe system for use with packaged items of claim 11, wherein said moist towelette comprises isopropyl alcohol. 
([0130]). The advantage of utilizing isopropyl alcohol is to assist in cleaning – in other words, by use of a known technique to improve similar devices (methods, or products) in the same way. Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the wipe of Kim to include the alcohol as taught by Tomarchio.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2002/0197359) in view of Maskell (US 2020/0165053).

Regarding claim 15 which depends on claim 1, Kim is silent regarding the integrated cleansing wipe system for use with packaged items of claim 1, wherein said second-bag-body uses said front-panel of said first-bag-body as a means of enclosing said cleansing wipe, said interior-volume enclosed by said front-panel.
However, Maskell teaches utilizing the front panel of a package (Fig. 1 item 108) as a means of enclosing an object adjacent to it while only supplying one additional proximate panel (Fig. 1 item 112). The advantage of using the front panel of a package as a means to enclose two spaces is to decrease material usage – in other words, by applying a known technique to a known device (method, or product) ready for improvement to yield a predictable result. Therefore, it would have been obvious to somebody with ordinary skill in the art to modify item 21 of Kim to utilize the front panel of item 11 to create the pocket holding item 23.

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2002/0197359) in view of Fletcher (US 2015/0275018) further in view of Nishitsuji (US 2012/0198799) further in view of Tomarchio (US 2003/0019508) further in view of Maskell (US 2020/0165053).

(The combination of Kim in view of Fletcher further in view of Nishitsuji further in view of Tomarchio further in view of Maskell having the motivations as discussed above. None of the above combinations rendering the total combination inoperable) teaches an integrated cleansing wipe system for use with packaged items comprising:
a package assembly including a first-bag-body (Kim Fig. 1 item 11) having 
a front-panel; 
a rear-panel; and 
an inner-volume;
 a second-bag-body (Kim Fig. 1 item 21) including 
a proximate-panel; 
a tab-panel; and
an interior-volume; and 
a cleansing wipe (Kim Fig. 2 item 23); 
wherein said package assembly comprises said first-bag-body and said second- bag-body in
integral and functional combination (Kim Fig. 1); 
wherein said first-bag-body is defined by said front-panel and said rear-panel in a sealed relationship such that at least one food item is able to be sealingly stored in said inner-volume prior to be opened for consumption of said at least one food item stored therein (Kim Fig. 1 item 11 [0026] It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138. Able to is given this same weight. Examiner notes the food item is not positively recited as a limitation but as something the first bag body is able to store.); 
wherein said interior-volume of said second-bag-body is defined by said proximate-panel being sealingly adjacent against said front-panel to removably contain said cleansing wipe; wherein said (See discussion of claim 1, 2, and 3); 
wherein said tab-panel is integral to said proximate-panel on a bottom edge, and two side edges and a top-edge of said tab-panel are adhesively removably coupled to said proximate-panel to enclose said interior-volume of said second-bag-body to store said cleansing wipe therein (See claim 4); 
wherein said first-bag-body comprises nitrogen gas blown into said inner-volume to preserve said at least one food item stored therein (See claim 5); 
wherein said first-bag-body and said second-bag-body are flexible plastic (See claims 6 and 7); 
wherein said at least one food item stored is a comestible (See claim 8); 
wherein said cleansing wipe is a moist towelette; wherein said moist towelette is folded prior to use (See claim 10and 11); 
wherein said moist towelette comprises isopropyl alcohol (See claim 12); 
wherein said proximate-panel is flat adjacent said front-panel before being opened (See claim 13); 
wherein when said tab-panel is moved away from said proximate-panel adhesive between said tab-panel and said proximate-panel is uncoupled (See claim 14); 
wherein said second-bag-body uses said front-panel of said first-bag-body as a means of enclosing said cleansing wipe, said interior-volume enclosed by said front-panel (See claim 15); 
wherein said adhesive creates a sealing means between said tab-panel and said proximate-panel such that said cleansing wipe is able to remain moist for an extended shelf-life (See claim 16); and 
wherein said tab-panel is able to be pulled to access said cleansing wipe for a user to clean hands after consumption of said at least one food item (See claim 16).

(See claim 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731